The court was principally moved to grant a re-argument of this case upon the presentation by petitioner's counsel of a list of proceedings in lien cases wherein, it was urged by him, eminent counsel fairly representing the best practice of the bar of this State had for a long time followed a construction of the statute different from that which the court placed upon it in its opinion, 27 R.I. 64. We do not find this contention sustained by these cases. The very careful review of the list which has been furnished us by counsel for the respondent shows that in a majority of the cases cited, which are not so defective in other respects as to invalidate them as precedents, a separate account against each building was filed as the commencement of legal process. The cotemporaneous construction of the statute which is claimed by the petitioner's counsel as controlling does not appear.
Upon the plain language of the statute we are confirmed in our former opinion that in a case like the present a separate account of the materials furnished for each building is required.
The petition is remanded to the Superior Court, with direction to dismiss the same.